 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT MCCULLOCK,                                    Case No.: 18-cv-00548-WQH-JLB
12                                       Plaintiff,
                                                          REPORT AND
13   v.                                                   RECOMMENDATION
14   ROBERT BROWN, et al.,
15                                  Defendants.
                                                          [ECF No. 58]
16
17                                  I.       INTRODUCTION
18         Plaintiff Robert McCullock, a state prisoner proceeding pro se and in forma
19   pauperis, brings this civil rights action pursuant to 42 U.S.C. § 1983. (ECF Nos. 4; 13.)
20   Plaintiff’s Amended Complaint alleges that from 2016 through 2018, officials at the
21   Richard J. Donovan Correctional Facility (“RJDCF”) imposed a substantial burden on the
22   exercise of his Buddhist faith in violation of the First Amendment and the Religious Land
23   Use and Institutionalized Persons Act (“RLUIPA”) and denied him equal protection of the
24   law in violation of the Fourteenth Amendment. (See ECF No. 4 at 22–34.) Presently before
25   the Court is Defendants’ Motion for Summary Judgment. (ECF No. 58.) Plaintiff opposes
26   Defendants’ motion. (ECF No. 64.)
27         The Court submits this Report and Recommendation to United States District Judge
28   William Q. Hayes pursuant to 28 U.S.C. § 636(b)(1) and Civil Local Rule 72.1 of the Local

                                                      1
                                                                              18-cv-00548-WQH-JLB
 1   Rules of Practice for the United States District Court for the Southern District of California.
 2   After a thorough review of the parties’ moving and supporting papers, the record in this
 3   case, and the applicable law, the Court hereby RECOMMENDS that the District Court
 4   GRANT Defendants’ Motion for Summary Judgment.
 5                                     II.    BACKGROUND
 6   A.    Procedural History
 7          On April 28, 2018,1 Plaintiff filed an Amended Complaint against the then-acting
 8   RJDCF Community Resource Manager, Robert Brown, Rabbi Fabrice Hadjadj, J. Davies,
 9   and the then-acting Chief Deputy, P. Covello. (ECF No. 4 at 2.) Concurrently with his
10   Amended Complaint, Plaintiff moved to proceed in forma pauperis. (ECF No. 5.)
11         On July 12, 2018, the Honorable William Q. Hayes granted Plaintiff’s motion to
12   proceed in forma pauperis. (ECF No. 13.) On September 18, 2018, Defendants Brown,
13   Hadjadj, Davies, and Covello answered Plaintiff’s Amended Complaint. (ECF No. 24.)
14         On June 26, 2019, Defendants moved for summary judgment. (ECF No. 58.) The
15   Court provided Plaintiff with notice of the requirements for opposing summary judgment
16   pursuant to Klingele/Rand and set a Briefing Schedule for Defendants’ motion. (ECF No.
17   44.) On July 10, 2019, Plaintiff constructively filed an opposition to Defendants’ motion.
18   (ECF No. 64.) Defendants did not file a reply.
19   B.    Plaintiff’s Allegations
20         Plaintiff alleges the following in his Amended Complaint:2 Plaintiff has been a
21   serious Buddhist practitioner for over ten years. (ECF No. 4 at 24.) His “faith mandate[s]
22
23
     1
24          Pursuant to the mailbox rule, the Court deems the date Plaintiff delivered his
     Amended Complaint to prison authorities for mailing as the Amended Complaint’s filing
25   date. See Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (“[T]he Houston mailbox
26   rule applies to § 1983 complaints filed by pro se prisoners.”) (citing Houston v. Lack, 487
     U.S. 266, 275–276 (1988))). The Amended Complaint shows April 28, 2018, as the date
27   it was received by a CDCR staff member. (ECF No. 4 at 8.)
28   2
            The Court summarizes the allegations in Plaintiff’s Amended Complaint for
     background purposes only. Because Plaintiff did not sign the Amended Complaint under
                                                    2
                                                                                 18-cv-00548-WQH-JLB
 1   meditation, chanting, and prostration” in an indoor setting, such as the chapel at RJDCF.
 2   (Id.) Group worship in the chapel is “necessary” because it “is needed to improve
 3   meditation with the assistance of other Buddhist practitioners.” (Id.)
 4         Buddhist inmates are scheduled for weekly chapel services at RJDCF, but from 2016
 5   through 2018, Buddhist inmates were denied “weekly access” to the chapel because of the
 6   absence of chapel supervision for Buddhist services. (Id. at 24–25.) Buddhist inmates
 7   were denied chapel access when Defendant Hadjadj, a Jewish Rabbi, failed to attend and
 8   supervise scheduled Buddhist services or when Defendants otherwise failed to provide
 9   supervision for Buddhist services “in the absen[ce] of volunteers.” (Id. at 25–26.) In 2017,
10   there were no Buddhist services held on March 13, March 27, April 3, April 10, July 3,
11   July 31, August 7, and August 28. (See id. at 19–20.) In 2018, there were “about six
12   Mondays in a row”3 from January 1 to February 5 without Buddhist services. (Id. at 21.)
13   Also from 2016 through 2018, Defendants failed “to provide foods at state expense for bi-
14   annual Buddhist holiday.” (Id. at 31.)
15         Defendant Covello, as Chief Deputy Warden, is “responsible for policy operation at
16   RJDCF” and is the “moving force behind [California Department of Corrections and
17   Rehabilitation (“CDCR”)] policies.” (Id. at 12.) Defendant Brown, as the Community
18   Resource Manager at RJDCF, is “the policy maker for all religious groups, chapel
19   schedules, religious items, religious approved holiday and religious banquets” and
20
21
22   penalty of perjury, the Court cannot consider the allegations in it as evidence for purposes
     of this Report and Recommendation. Moran v. Selig, 447 F.3d 748, 759 & n.16 (9th Cir.
23   2006) (stating that unverified complaints “cannot be considered as evidence at the
24   summary judgment stage”); see also Soto v. Sweetman, 882 F.3d 865, 872 (9th Cir. 2018)
     (noting that pro se inmates are exempted from “strict compliance with summary judgment
25   rules,” but not “all compliance”); Harris v. Shelland, No.: 15cv2442-MMA-JLB, 2017 WL
26   2505287, at *4 (S.D. Cal. June 9, 2017) (rejecting a pro se plaintiff’s unverified complaint
     as evidence in ruling on a motion for summary judgment).
27   3
            When Plaintiff filed his Amended Complaint, Buddhist services were scheduled in
28   Facility D, where Plaintiff is housed, on Mondays from 9:20–11:30 AM. (ECF No. 4 at
     24.)
                                                  3
                                                                               18-cv-00548-WQH-JLB
 1   “oversees all religious programs.” (Id. at 13.) Defendant Hadjadj is a Jewish Rabbi at
 2   RJDCF and is also responsible for supervising Buddhist services.             (Id. at 13–14.)
 3   Defendant Davies “is personally involved in the supervision” of Defendants Brown and
 4   Hadjadj “in directing them to communicate and cover Buddhist services weekly.” (Id. at
 5   14.)
 6            Plaintiff alleges that a lack of weekly chapel access, because of the absence of
 7   supervision, substantially burdened his practice of Buddhism in violation of the First
 8   Amendment Free Exercise Clause (id. at 24–30) and RLUIPA (id. at 30–31). Plaintiff also
 9   alleges that a lack of holiday foods for a bi-annual Buddhist holiday substantially burdened
10   his practice of Buddhism in violation of RLUIPA. (Id. at 31.) Additionally, Plaintiff
11   alleges that each Defendant “intentionally discriminated against Plaintiff and other
12   Buddhist prisoners” by “provid[ing] weekly chaplain supervision to other similarly situated
13   religious groups, but not Buddhist[s].” (Id. at 33.)
14     III.    MOTION FOR SUMMARY JUDGMENT FOR FAILURE TO EXHAUST
15            Defendants first contend that they are entitled to summary judgment with respect to
16   all of Plaintiff’s claims because Plaintiff failed to exhaust his administrative remedies
17   before filing his Amended Complaint. (ECF No. 58-1 at 12–17.) Defendants identify two
18   CDCR Form 602s (“grievances”) that Plaintiff filed or signed with respect to some of the
19   claims at issue and that were submitted to the third level of review: Appeal RJD-18-00579
20   and Group Appeal RJD-17-03023 (“the Group Appeal”). Defendants argue that Plaintiff
21   did not exhaust his administrative remedies with respect to Appeal RJD-18-00579 because
22   he did not submit it for third-level review, and receive a final decision on the appeal, until
23   after he filed the Amended Complaint. (Id. at 12–13.) As to the Group Appeal, Defendants
24   argue that this did not exhaust any of Plaintiff’s claims because the Group Appeal was
25   granted at the first and second level of review and Plaintiff “failed to put the prison on
26   notice that any further action was necessary.” (Id. at 17.)
27   ///
28   ///

                                                   4
                                                                                18-cv-00548-WQH-JLB
 1   A.    Plaintiff’s Administrative Appeals
 2         1.     Appeal RJD-18-00579
 3         On February 2, 2018, Plaintiff filed a grievance wherein he complained that there
 4   was “no weekly service,” and the “Warden, [Assistant Warden], and Community Resource
 5   Man[ager] refuse[d] to correct violations of Rule, Law, Policy [and] Statute.” (ECF No.
 6   58-2 at 30.) On March 6, 2018, Plaintiff’s grievance was accepted at the first level of
 7   review and partially granted. (Id.) In the First Level Appeal Response, L. Eshelman noted
 8   that Plaintiff had clarified in an interview “that [he] wanted RJDCF to provide weekly
 9   Buddhist services and to grant an inmate minister approval to the Buddhist group.” (Id. at
10   34.) Eshelman stated that “RJDCF is facilitating a nonpaid Buddhist volunteer to provide
11   a service twice a month” and “will be reaching out to the local Buddhist community for
12   additional volunteers.” (Id. at 35.) Eshelman further stated that “the institution head may
13   at their discretion . . . designate a qualified inmate minister,” but that was “not an option
14   that is being discussed at this time.” (Id.)
15         On March 14, 2018, Plaintiff submitted his grievance to the second level of review.
16   (Id. at 31.) On April 24, 2018, Plaintiff’s grievance was accepted at the second level of
17   review and denied. (Id. at 36.) In the Second Level Appeal Response, Warden Paramo
18   stated that Plaintiff did not clarify why he was dissatisfied with the first level response and
19   reiterated the steps RJDCF was taking to ensure Buddhist services would be conducted
20   regularly. (Id.)
21         On May 5, 2018,4 Plaintiff submitted his grievance to the third level of review. (Id.
22   at 31.) On August 8, 2018, Plaintiff’s grievance was accepted at the third level of review
23   and denied. (Id. at 28.) In the Third Level Appeal Decision, Appeals Examiner L. Warren
24   found that Plaintiff had “failed to present sufficient evidence to warrant a modification to
25   the institution’s decision,” as “RJD[CF] is providing bi-weekly Buddhist services utilizing
26
27
     4
28         Approximately one week after Plaintiff filed the Amended Complaint on April 28,
     2018. (See ECF No. 4 at 8.)
                                                    5
                                                                                 18-cv-00548-WQH-JLB
 1   a Buddhist volunteer to provide the service.” (Id.) Warren further reiterated that “the
 2   option of utilizing an inmate minister is at the discretion of the institution head when a
 3   chaplain of a particular faith cannot be obtained to conduct services.” (Id.) Warren
 4   informed Plaintiff that the Third Level Appeal Decision “exhausts the administrative
 5   remedy available to [Plaintiff] within CDCR.” (Id. at 29.)
 6         2.     Group Appeal RJD-17-03023
 7         On June 12, 2017, RJDCF inmate Andrew Cejas filed a grievance directed at
 8   Defendant Brown and complaining of “weekly Buddhist services chapel access denied.”
 9   (Id. at 12, 14.) Cejas wrote that Defendant Brown had “personally participated in [a] First
10   Amendment deprivation by not providing a chaplain for supervision of weekly Buddhist
11   services in the chapel that is required indoors.” (Id. at 14.) Cejas further wrote that
12   Defendant Brown had “not provided an alternative indoor area for weekly Buddhist
13   services if [a] chaplain is not available for supervision” and had “not provid[ed] supervision
14   if volunteers are not scheduled.” (Id.) Cejas requested that Brown provide: (1) “weekly[,]
15   supervised chapel access . . . by a CDCR chaplain”; (2) a “prisoner minister to guarantee
16   indoor weekly chapel access”; (3) “alternative indoor area for weekly Buddhist services”;
17   or (4) “supervision if [a] chaplain or Buddhist volunteers are not available.” (Id.) An
18   attached CDCR 602-G Inmate/Parolee Group Appeal form (“group grievance”) shows that
19   Plaintiff, along with five other inmates, signed and joined Cejas’s grievance on June 8,
20   2017. (Id. at 16.) The group grievance echoes the allegations in Cejas’s grievance by
21   stating that Defendant Brown was responsible for the “weekly denial of chapel access.”
22   (See id.)
23         On July 21, 2017, the group grievance was accepted at the first level of review and
24   granted. (Id. at 17.) In the First Level Appeal Response, Defendant Davies noted that “a
25   review of the last seven scheduled services [showed that] the Buddhist inmates met twice.”
26   (Id.) In granting the appeal, Davies stated that “Buddhist volunteers have now been
27   directed[] to communicate directly to R. Brown, CRM and Chaplain F. Hadjadj when they
28   ///

                                                   6
                                                                                18-cv-00548-WQH-JLB
 1   cannot attend, and Chaplain F. Hadjadj will be required to provide coverage for the services
 2   the volunteers cannot attend.” (Id.)
 3         On July 25, 2017, Cejas submitted the group grievance to the second level of review,
 4   stating that he was “dissatisfied with the First Level [Appeal] Response because they have
 5   not made any mandatory memo that implement[s] chaplain[] supervision of Buddhist
 6   services, and other actions requested were not addressed.” (Id. at 13.) Cejas further stated
 7   that Buddhist inmates “have not had weekly services for months. To be exact over 6
 8   months (2017).” (Id.)
 9         On August 24, 2017, the group grievance was accepted at the second level of review
10   and granted again. (Id. at 19.) In the Second Level Appeal Response, Defendant Covello
11   stated:
12
           After a review of Facility D Chapel Reports from 7/24/2017 to 8/21/2017[,]
13         which is the last five weeks of services[,] [t]he Buddhist community had
14         services and coverage by a chaplain or volunteer every week, except for the
           week of 8/24/2017. The institution is working in good faith to accommodate
15         the Buddhist community on facility D and will continue to monitor the weekly
16         services. Since the First Level Response[,] services have been covered except
           for the one week due to staff being out.
17
18   (Id. at 20.) Defendant Covello advised that “the issue may be submitted to the Third Level
19   of Review, if desired.” (Id.)
20         On August 31, 2017, Cejas submitted the group grievance to the Third Level of
21   Review, stating only that he was “dissatisfied with the Second Level Response.” (Id. at
22   13.) On October 17, 2017, Chief M. Voong of the Office of Appeals rejected the group
23   grievance in a notice, stating that the “appeal was granted at the institutional level” and that
24   there was “no unresolved issue to be reviewed at the Third Level of review.” (Id. at 11.)
25   Language at the foot of the notice advised that one “cannot appeal a rejected appeal, but
26   should take the corrective action necessary and resubmit the appeal within the timeframes
27   specified in CCR 3084.6(a) and CCR 3084.8(b).” (Id.)
28   ///

                                                    7
                                                                                  18-cv-00548-WQH-JLB
 1   B.    Legal Standard
 2         1.     Statutory Exhaustion Requirement
 3         Pursuant to the Prison Litigation Reform Act of 1995 (“PLRA”), “[n]o action shall
 4   be brought with respect to prison conditions under [§] 1983 of this title, or any other Federal
 5   law, by a prisoner confined in any jail, prison, or other correctional facility until such
 6   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Section
 7   1997e(a) has been construed broadly to afford “corrections officials time and opportunity
 8   to address complaints internally before allowing the initiation of a federal case” and
 9   encompass inmate suits about both general circumstances and particular episodes of prison
10   life. Porter v. Nussle, 534 U.S. 516, 525, 532 (2002). “The ‘available’ ‘remed[y]’ must
11   be ‘exhausted’ before a complaint under § 1983 may be entertained,” “regardless of the
12   relief offered through administrative procedures.” Booth v. Churner, 532 U.S. 731, 738,
13   740 (2001); see also McKinney v. Carey, 311 F.3d 1198, 1200–01 (9th Cir. 2002) (per
14   curiam) (finding that a prisoner’s civil rights action must be dismissed without prejudice
15   unless the prisoner exhausted available administrative remedies before he filed suit, even
16   if he fully exhausts while the suit is pending). A prisoner is therefore required to “complete
17   the administrative review process in accordance with the applicable procedural rules,
18   including deadlines, as a precondition to bringing suit in federal court.” Marella v.
19   Terhune, 568 F.3d 1024, 1027 (9th Cir. 2009) (per curiam) (quoting Woodford v. Ngo, 548
20   U.S. 81, 88 (2006)).
21         The only limitation to the exhaustion requirement is that administrative remedies
22   must be “available” to the prisoner. See Ross v. Blake, 136 S. Ct. 1850, 1862 (2016) (“An
23   inmate need exhaust only such administrative remedies as are ‘available.’”). Failure to
24   exhaust remedies that are “effectively unavailable does not bar a claim from being heard
25   in federal court.” McBride v. Lopez, 807 F.3d 982, 986 (9th Cir. 2015). The prisoner bears
26   the burden of demonstrating that “he ‘took reasonable and appropriate steps to exhaust his
27   . . . claim and was precluded from exhausting, not through his own fault.’” Sapp v.
28   ///

                                                    8
                                                                                 18-cv-00548-WQH-JLB
 1   Kimbrell, 623 F.3d 813, 822 (9th Cir. 2010) (quoting Nunez v. Duncan, 591 F.3d 1217,
 2   1224 (9th Cir. 2010)).
 3         Generally, the Ninth Circuit has held that a motion for summary judgment is the
 4   proper vehicle to raise whether a plaintiff has exhausted administrative remedies. Albino
 5   v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). “If undisputed evidence viewed in the light
 6   most favorable to the prisoner shows a failure to exhaust, a defendant is entitled to summary
 7   judgment under Federal Rule of Civil Procedure 56. If material facts are disputed,
 8   summary judgment should be denied, and the district judge rather than a jury should
 9   determine the facts.” Id. A defendant must first prove “that there was an available
10   administrative remedy, and that the prisoner did not exhaust that available remedy.” Id. at
11   1172. Once the defendant has carried that burden, the “prisoner must come forward with
12   evidence showing that there is something in his particular case that made the existing and
13   generally available administrative remedies effectively unavailable to him.” Id. Even so,
14   the ultimate burden of showing entitlement to summary judgment for a prisoner’s failure
15   to exhaust administrative remedies remains with the defendant. Id.
16         2.     CDCR Exhaustion Requirements
17         In California, the CDCR’s administrative exhaustion requirements are described in
18   Title 15 of the California Code of Regulations. The CDCR has a three-level administrative
19   appellate review process whereby an inmate or parolee “may appeal any policy, decision,
20   action, condition, or omission by the department or its staff that the inmate or parolee can
21   demonstrate as having a material adverse effect upon his or her health, safety, or welfare.”
22   Cal. Code Regs. tit. 15, § 3084.1(a). An inmate’s administrative remedies for a claim are
23   not deemed exhausted until the claim is “addressed through all required levels of
24   administrative review up to and including the third level.” Id. § 3084.1(b) (“[A]ll appeals
25   are subject to a third level of review, as described in [§] 3084.7, before administrative
26   remedies are deemed exhausted.”). To initiate the appeal process, an inmate or parolee
27   must submit the appeal directly to the appeals coordinator at their institution within 30
28   calendar days of the occurrence of the event or decision being appealed. Id. § 3084.8(b)(1).

                                                   9
                                                                               18-cv-00548-WQH-JLB
 1   C.    Discussion
 2         1.     Exhaustion of Appeal RJD-18-00579
 3         In their motion, Defendants argue that Appeal RJD-18-00579 does not exhaust any
 4   of Plaintiff’s claims because the Office of Appeals (“OOA”) did not issue their third-level,
 5   final decision denying the appeal on the merits until August 8, 2018, more than three
 6   months after Plaintiff filed the Amended Complaint on April 28, 2018. (ECF No. 58-1 at
 7   12.) In support of their argument, Defendants have submitted the declaration of T. Ramos,
 8   Acting Chief of the Office of Appeals for CDCR. (ECF No. 58-2 at 1.) Ramos’s
 9   declaration confirms that Plaintiff did not submit Appeal RJD-18-00579 to the third level,
10   and the OOA did not issue a third-level decision on the appeal, until after Plaintiff filed his
11   Amended Complaint. (Id. ¶ 12.) Ramos’s declaration also confirms that the OOA “did
12   not accept any other appeals from [Plaintiff] concerning the weekly Buddhist services a
13   RJD[CF],” with the exception of the Group Appeal. (Id. ¶¶ 8–13.) In his opposition,
14   Plaintiff makes no argument in response and provides no evidence to dispute Ramos’s
15   declaration. (See ECF No. 64.)
16         As stated above, the PLRA requires that a state prisoner exhaust all administrative
17   remedies before proceeding to federal court. 42 U.S.C. § 1997e(a). In California, the
18   exhaustion process is complete when a decision is issued at the third level of review. Cal.
19   Code Regs. tit. 15, § 3084.1(b); Harvey v. Jordan, 605 F.3d 681, 683 (9th Cir. 2010). “[A]
20   prisoner does not comply with [the exhaustion] requirement by exhausting available
21   remedies during the course of litigation.” McKinney, 311 F.3d at 1199. Here, the Court
22   finds that Defendants have met their “burden of raising and proving the absence of
23   exhaustion” with respect to Appeal RJD-18-00579. Brown v. Valoff, 422 F.3d 926, 936
24   (9th Cir. 2005). The undisputed evidence before the Court shows that Plaintiff did not
25   submit his grievance to the third level of review until May 5, 2018, and OOA did not issue
26   a final decision on Appeal RJD-18-00579 until August 8, 2018. Because Plaintiff had only
27   submitted Appeal RJD-18-00579 to the second level of review at the time he filed the
28   ///

                                                   10
                                                                                 18-cv-00548-WQH-JLB
 1   Amended Complaint on April 28, 2018, Plaintiff failed to exhaust this appeal prior to filing
 2   this action.
 3          Because Defendants have met their burden to show non-exhaustion, Plaintiff must
 4   “come forward with some evidence showing” that: (1) he properly exhausted his
 5   administrative remedies before filing suit; or (2) “there is something particular in his case
 6   that made the existing and generally available remedies effectively unavailable to him by
 7   ‘showing that the local remedies were ineffective, unobtainable, unduly prolonged,
 8   inadequate, or obviously futile.’” Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015)
 9   (quoting Hilao v. Estate of Marcos, 103 F.3d 767, 778 n.5 (9th Cir. 1996)). Plaintiff
10   provides no argument or evidence in his opposition to refute Defendants’ evidence of non-
11   exhaustion, nor does the record provide any such evidence. Accordingly, the Court finds
12   that Appeal RJD-18-00579 does not exhaust any of Plaintiff’s claims.
13          2.      Exhaustion of Group Appeal RJD-17-03023
14                  a.    Parties’ Arguments
15          Defendants argue next that Group Appeal RJD-18-00579 also does not exhaust any
16   of Plaintiff’s claims. Defendants contend that because the Group Appeal was granted at
17   the first and second level of review, and Plaintiff did not identify why he was dissatisfied
18   with the second level response on the group grievance, “the third level of review had
19   nothing to address.” (ECF No. 58-2 at 16–17.) Defendants assert that because “Plaintiff
20   failed to put the prison on notice that further action was necessary,” he “cannot now use
21   this appeal to argue that he exhausted his remedies as to all Defendants and claims in this
22   case.” (Id.)
23          In his opposition, Plaintiff states only that the Group Appeal “was not cancelled or
24   rejected” at the third level, and that the appeal “complies with California Code of
25   Regulations Title 15 § 3084.2(h),” which sets forth the requirements for group appeals.
26   (ECF No. 64 at 1.)
27   ///
28   ///

                                                  11
                                                                               18-cv-00548-WQH-JLB
 1                b.     Legal Standard
 2         As mentioned, the failure to exhaust administrative remedies is an affirmative
 3   defense on which the defendant bears the burden of proof. Brown, 422 F.3d at 936. The
 4   defendant cannot demonstrate an absence of exhaustion unless some relief remains
 5   available. Id. at 936–37. Therefore, the defendant must produce evidence that the prisoner
 6   did not properly exhaust a remedy that is available as a practical matter, in that it must be
 7   capable of use or at hand. Albino, 747 F.3d at 1171. Again, once the defendant meets that
 8   burden, the prisoner must “come forward with evidence showing that there is something in
 9   his particular case that made the existing and generally available administrative remedies
10   effectively unavailable to him.” Id. at 1172.
11         In California, prisoner appeals that are not accepted may be rejected or cancelled.
12   Cal. Code Regs. tit. 15, § 3084.6. “When an appeal is not accepted, the inmate . . . shall
13   be notified of the specific reason(s) for the rejection or cancellation of the appeal and the
14   correction(s) needed for the rejected appeal to be accepted.” Id. § 3084.5(b)(3). “[A]
15   cancellation or rejection decision does not exhaust administrative remedies.”               Id.
16   § 3084.1(b); accord Wilson v. Soto, No. CV 15-9546-PSG (JPR), 2017 WL 3275966, at *3
17   (C.D. Cal. June 13, 2017), adopted sub nom. Wilson v. J.D. Soto, No. CV 15-9546-PSG
18   (JPR), 2017 WL 3269072 (C.D. Cal. July 31, 2017).
19                c.     Discussion
20         Defendants argue that Plaintiff “never submitted an appeal stating that he disagreed
21   with the decision at the first and second levels of review” which “would have notified the
22   institution that he was still not satisfied with the decision and that RJD[CF] needed to take
23   further action.” (ECF No. 58-1 at 16.) Defendants further assert, “Because Plaintiff failed
24   to identify what he disagreed with from the first and second level of review and what other
25   relief he sought, the third level of review had nothing to address,” and the prison was not
26   put “on notice that any further action was necessary.” (Id. at 17.) Although it is not entirely
27   clear, the Court interprets this to be an argument that Plaintiff’s Group Appeal does not
28   ///

                                                   12
                                                                                 18-cv-00548-WQH-JLB
 1   satisfy his exhaustion requirement because the third level appeal was never resubmitted
 2   with further clarification as to what additional relief was being sought after it was rejected.
 3           Defendants’ present undisputed evidence that the OOA rejected the Group Appeal
 4   at the third level and, therefore, did not reach a final decision on the merits. Defendants
 5   have submitted the declaration of T. Ramos, Acting Chief of the Office of Appeals, who
 6   states that the Group Appeal “was rejected on October 17, 2017, because RJD[CF] had
 7   already granted the appeal.” (Id. ¶ 11.) To his declaration, Ramos attached Plaintiff’s
 8   “Inmate/Parolee Appeals Tracking System – Level III” log (“IATS log”), which contains
 9   all of Plaintiff’s appeals received by the OOA at the third level. (Id. ¶ 3.) Plaintiff’s IATS
10   log shows that on October 17, 2017, log number RJD-17-03023—the Group Appeal—was
11   screened out and rejected. (Id. at 9.) Further, Defendants have supplied the group
12   grievance which shows a date stamp reading “Oct 17 2017” on the line designating rejected
13   grievances5 in the “Third Level – Staff Use Only” section. (Id. at 13.) Finally, Defendants
14   provide the notice rejecting the Group Appeal at the third level, which states:
15
           Your appeal was granted at the institutional level. There is no unresolved
16         issue to be reviewed at the Third Level of review.
17
           ....
18
           Be advised that you cannot appeal a rejected appeal, but should take the
19
           corrective action necessary and resubmit the appeal within the timeframes
20         specified in CCR 3084.6(a) and CCR 3084.8(b). Pursuant to CCR 3084.6(e),
           once an appeal has been cancelled, that appeal may not be resubmitted.
21
           However, a separate appeal can be filed on the cancellation decision. The
22         original appeal may only be resubmitted if the appeal on the cancellation is
           granted.
23
24   (ECF No. 58-2 at 11.)
25         In his opposition, Plaintiff argues, without any evidentiary support, that the Group
26   Appeal “was not cancelled or rejected.” (ECF No. 64 at 1.) Plaintiff’s self-serving
27
28
     5
           Concededly, the box next to the word “Rejected” is unchecked.
                                                   13
                                                                                 18-cv-00548-WQH-JLB
 1   statement, however, is not enough to create a genuine dispute as to whether the Group
 2   Appeal was rejected at the third level. FTC v. Publ’g Clearing House, Inc., 104 F.3d 1168,
 3   1171 (9th Cir. 1997). The undisputed evidence before the Court demonstrates that Plaintiff
 4   did not receive a third level decision on the Group Appeal’s merits; rather, the appeal was
 5   rejected. Defendants have therefore met their burden to show that the appeal does not
 6   exhaust Plaintiff’s administrative remedies. See Cal. Code Regs. tit. 15, § 3084.6(a)(1);
 7   Bradley v. Villa, No. 1:10–cv–01618 LJO GSA PC, 2015 WL 3540673, at *4 (E.D. Cal.
 8   June 3, 2015) (“A cancellation or rejection at the third level does not exhaust an inmate[’s]
 9   administrative remedies because it is not a decision on the merits of the claim.”).
10         Because Defendants have met their burden to show non-exhaustion, Plaintiff must
11   “come forward with some evidence showing” that: (1) he properly exhausted his
12   administrative remedies before filing suit; or (2) “there is something particular in his case
13   that made the existing and generally available remedies effectively unavailable to him.”
14   Williams, 775 F.3d at 1191. Plaintiff has not done so, as he makes no argument in response,
15   except his unsupported allegation that the appeal was not “rejected or cancelled.” It is true
16   that the notice rejecting the Group Appeal did not explicitly state that the appeal was
17   rejected, nor did it specify the correction(s) needed for the appeal to be accepted, as
18   required by § 3084.5(b)(3). However, the inclusion of directions for resubmitting rejected
19   appeals in the notice plus the date stamp next to the “Rejected” box on group grievance,
20   together, gave fair notice to Plaintiff that the Group Appeal was rejected, and Plaintiff
21   never attempted to resubmit the appeal for consideration at the third level. Moreover,
22   Plaintiff makes no argument that the language in the notice confused him about the Group
23   Appeal’s status.
24         The Court notes that the Ninth Circuit has held that a prisoner is not required to
25   proceed to the third level of review to fully exhaust his claims where the prisoner’s appeal
26   was granted at the second level and no further relief remained available. Brown, 422 F.3d
27   at 940 (“Once an agency has granted some relief and explained that no other relief is
28   available, ‘the administrative process has not been obstructed. It has been exhausted.’”

                                                  14
                                                                               18-cv-00548-WQH-JLB
 1   (quoting Jasch v. Potter, 302 F.3d 1092, 1096 (9th Cir. 2002))). Nor is a prisoner required
 2   to “appeal from a grant of relief, or a partial grant that satisfies him, in order to exhaust his
 3   administrative remedies.” Harvey, 605 F.3d at 685. However, here, the Group Appeal was
 4   granted at the first and second level of review, but nothing in the decision at either level of
 5   review implied that no further remedies were available. Both the First Level Appeal
 6   Response and the Second Level Appeal Response advised that the group grievance could
 7   be submitted to the next level of review. (ECF No. 58-2 at 18, 20.) Additionally, although
 8   the notice rejecting the Group Appeal is not a paragon of clarity, as it contains instructions
 9   on how to proceed for both rejected and cancelled appeals, it did explain that additional
10   administrative remedies remained available.6
11         Moreover, Plaintiff makes no argument that he was satisfied with the relief granted
12   at the first and second levels of review. On the contrary, the record shows that the movant
13   on the Group Appeal, Cejas, was not satisfied with the relief at the first and second levels
14   of review. At the second level of review, he stated that he was “dissatisfied with first level
15   response because they have not made any mandatory memo that implement[s] chaplain[]
16   supervision of Buddhist services, and other actions requested were not addressed . . . .”
17   (Id. at 13.) And although he failed to specify the nature of his dissatisfaction at the third
18   level of review (which is why the appeal was rejected), he did explicitly say he was
19   “dissatisfied with the second level response” (id.).      See Wilson v. Campbell, No. 1:16–
20   cv–00534–AWI–SKO (PC), 2018 WL 903585, at *4 (E.D. Cal. Feb. 15, 2018)
21   (distinguishing Harvey and rejecting the inmate plaintiff’s argument that he was not
22   required to resubmit his rejected appeal to the third level of review because his appeal was
23
24
25   6
            The Court further notes that although the notice rejecting the Group Appeal was
26   addressed to inmate Cejas, and not to Plaintiff, this does not excuse Plaintiff from his
     exhaustion requirement. See Crane v. Evans, No. C 07–00763 JF (PR), 2009 WL 3072460,
27   at *3 (N.D. Cal. Sept. 22, 2009) (finding “the fact that [the] [p]laintiff was not personally
28   informed of the outcome of [a] [withdrawn] group appeal [did] not constitute an exception
     to the exhaustion requirement”).
                                                    15
                                                                                   18-cv-00548-WQH-JLB
 1   partially granted at the second level review, for it was clear the plaintiff was dissatisfied by
 2   the partial grant at the second level).
 3         For the foregoing reasons, the Court finds that there is no genuine dispute of material
 4   fact that the Group Appeal was rejected at the third level of review, and therefore,
 5   administrative remedies remained available to Plaintiff. Accordingly, the Group Appeal
 6   cannot exhaust any of Plaintiff’s claims.
 7   D.    Claims Raised by Group Appeal RJD-17-03023
 8         Even if the District Court should disagree with this Court’s determination and find
 9   that Plaintiff fully exhausted all available remedies with respect to the Group Appeal, the
10   Court nonetheless recommends that Defendants’ Motion for Summary Judgment be
11   granted, either because Plaintiff’s claims were not raised in the Group Appeal or because
12   they lack merit. The Court first considers which of Plaintiff’s claims, if any, the Group
13   Appeal could have exhausted. Neither party makes an argument as to which claims were
14   raised in the Group Appeal.
15         1.     Legal Standard
16         A plaintiff must administratively exhaust each of his claims before he can bring suit
17   regarding those claims. See Jones v. Block, 549 U.S. 199, 211 (2001). In California, the
18   regulations require a prisoner “to lodge his administrative complaint on a CDC[R] form
19   602 and ‘to describe the problem and action requested.’” Morton v. Hall, 599 F.3d 942,
20   946 (9th Cir. 2010) (quoting Cal. Code Regs. tit. 15, § 3084.2(a)). “A plaintiff need not
21   have included verbatim in his 602–appeal every claim he now seeks to assert in litigation,
22   but he must have exhausted administrative review of each type of complaint he . . . brings
23   before the [c]ourt.” Panah v. Cal. Dep’t of Corr. & Rehab., No. 14–cv–00166–BLF, 2015
24   WL 1263494, at *11 (N.D. Cal. Mar. 19, 2015). “A grievance need not include legal
25   terminology or legal theories unless they are in some way needed to provide notice of the
26   harm being grieved.” Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009). “The primary
27   purpose of a grievance is to alert the prison to a problem and facilitate its resolution, not to
28   lay groundwork for litigation.” Id.

                                                    16
                                                                                  18-cv-00548-WQH-JLB
 1         With respect to exhaustion of specific defendants, California regulations require that
 2   the inmate “list all staff member(s) involved” and “describe their involvement in the issue.”
 3   Cal. Code Regs. tit. 15, § 3084.2(a)(3). Failure to identify a defendant in the CDCR 602
 4   “bars federal review as to those [d]efendants not named.” Carter v. Paramo, No.: 3:17-
 5   cv-1833-JAH-AGS, 2018 WL 4579854, at *7 (S.D. Cal. Sept. 25, 2018).
 6         2.     Discussion
 7         As addressed above, Plaintiff asserts the following claims in his Amended
 8   Complaint against all Defendants: a violation of the First Amendment Free Exercise Clause
 9   for lack of weekly chapel access and Buddhist services; a violation of RLUIPA for lack of
10   weekly chapel access and Buddhist services; a violation of RLUIPA for a lack of holiday
11   foods for a bi-annual Buddhist holiday; and a violation of the Fourteenth Amendment
12   Equal Protection Clause for intentional discrimination against Buddhist inmates. (ECF No.
13   4 at 24–31, 33.)
14         The group grievance sets forth that Buddhist inmates were denied weekly chapel
15   access in violation of the First Amendment and RLUIPA. (ECF No. 58-2 at 14.) The
16   group grievance further states that Defendant “Brown[] personally participate[d] in the
17   First Amendment deprivation by not providing a chaplain for supervision of weekly
18   Buddhist services,” and that Brown had “not provided an alternative indoor area for weekly
19   Buddhist services if [a] chaplain is not available for supervision” and had “not provid[ed]
20   supervision if volunteers are not scheduled.” (Id.)
21         The Court finds these allegations in the group grievance were sufficient to alert
22   RJDCF to Plaintiff’s free exercise and RLUIPA claims based on a denial of weekly chapel
23   access due to a lack of chapel supervision. However, the group grievance does not contain
24   any allegations with respect to Plaintiff’s RLUIPA claim for lack of bi-annual Buddhist
25   holiday foods. Therefore, the grievance could not have exhausted this claim.
26         As to Plaintiff’s equal protection claim, the group grievance does not specifically
27   mention an equal protection violation, as it does with Plaintiff’s First Amendment and
28   RLUIPA claims, but California inmates are not required to articulate all legal theories in

                                                  17
                                                                               18-cv-00548-WQH-JLB
 1   an appeal to exhaust them. Griffin, 557 F.3d at 1120. The absence of specific beliefs or
 2   allegations in the appeal that Defendant Brown treated Buddhist inmates differently from
 3   inmates of other religions does not render Plaintiff’s equal protection claim unexhausted.
 4   The religious nature of the appeal and the facts it alleged—that Buddhist inmates were not
 5   being afforded weekly chapel access and Buddhist services due to a lack of chapel
 6   supervision—could have reasonably alerted prison officials to the disparate treatment of
 7   Buddhist prisoners. See Sapp, 623 F.3d at 824 (“A grievance suffices to exhaust a claim if
 8   it puts the prison on adequate notice of the problem for which the prisoner seeks to
 9   redress.”); Griffin, 557 F.3d at 1120 (“The primary purpose of a grievance is to alert the
10   prison to a problem and facilitate its resolution, not to lay groundwork for litigation.”); see
11   also Denegal v. Farrell, No. 1:15-cv-01251-DAD-JLT (PC), 2018 WL 4616262, at *10
12   (E.D. Cal. Sept. 24, 2018) (finding an equal protection claim for gender discrimination
13   exhausted where the inmate’s grievance alleged that she was denied sex reassignment
14   surgery, even though the grievance did not include “phrases like ‘equal protection’ or
15   ‘discrimination on the basis of gender or transgender status’”), adopted by No. 1:15-cv-
16   01251-DAD-JLT (PC), 2019 WL 1220767 (E.D. Cal. Mar. 14, 2019). Therefore, the Court
17   finds that the group grievance sufficiently raised Plaintiff’s equal protection claim.
18         However, the only responsible party named and identified in the group grievance is
19   Defendant Brown. (See ECF No. 58-2 at 12–16.) Section 3084.2(a)(3) makes clear that
20   a grievance “must name or at least provide ‘available information’ about the staff members
21   involved.” Morales v. Torres, No.: 1:17-cv-01673-AWI-JLT (PC), 2019 WL 7282048, at
22   *5 (E.D. Cal. Dec. 27, 2019). Because the group grievance specifically names Defendant
23   Brown as the only responsible party, the Court finds that the grievance does not exhaust
24   Plaintiff’s claims against any other defendant. See, e.g., Martinez v. Swift, No. C 13–3973
25   RS (PR), 2015 WL 1349525, at *2 (N.D. Cal. Mar. 25, 2015) (granting summary judgment
26   for non-exhaustion because the prisoner’s grievance did “not mention [the defendant], or
27   describe with any specificity his actions or words,” and therefore did not comply with
28   § 3084.2(a)(3)).    The group grievance is insufficient to satisfy the administrative

                                                   18
                                                                                 18-cv-00548-WQH-JLB
 1   exhaustion requirement as to Defendants Hadjadj,7 Davies, and Covello, as it failed to
 2   provide an opportunity for RJDCF to address Plaintiff’s claims against them.
 3   E.    Conclusion
 4         For the foregoing reasons, the Court finds that neither Appeal RJD-18-00579 nor
 5   Group Appeal RJD-17-03023 exhaust any of Plaintiff’s claims. It is undisputed that
 6   Plaintiff did not submit Appeal RJD-18-00579 to the third level of review, or receive a
 7   decision at the third level, until after he filed the Amended Complaint. It is also undisputed
 8   that Group Appeal RJD-17-03023 was rejected at the third level of review, and is therefore,
 9   unexhausted. Further, Defendants have presented undisputed evidence that these are the
10   only two appeals Plaintiff pursued with respect to the claims at issue in the Amended
11   Complaint. Accordingly, the Court RECOMMENDS that the District Court GRANT
12   Defendants’ Motion for Summary Judgment on the grounds that Plaintiff failed to exhaust
13   administrative remedies as to all of his claims.
14         Alternatively, should the District Court find that Group Appeal RJD-17-03023 was
15   fully exhausted, the Court RECOMMENDS that the District Court GRANT Defendants’
16   Motion for Summary Judgment on the grounds that Plaintiff failed to exhaust his
17   administrative remedies for all claims against Defendants Hadjadj, Davies, and Covello
18   and his RLUIPA claim for bi-annual Buddhist holiday foods.
19   ///
20   ///
21
22
     7
            The Court notes that the First Level Appeal Response and the Second Level Appeal
23   Response mention Defendant Hadjadj, but only in the context of the form of relief CDCR
24   was granting to the complainants. (See ECF No. 58-2 at 17, 19 (“The Buddhist volunteers
     have now been directed[] to communicate directly to R. Brown, CRM and Chaplain F.
25   Hadjadj when they cannot attend, and Chaplain Hadjadj will be required to provide
26   coverage for the services the volunteers cannot attend.”).) This does not change the fact
     that the group grievance specifically named, and was only directed to the alleged failings
27   of, Defendant Brown. The group grievance failed to put RJDCF on notice that Plaintiff
28   had a complaint about how Defendant Hadjadj himself was meeting or failing to meet his
     alleged obligations to Plaintiff.
                                                   19
                                                                                18-cv-00548-WQH-JLB
 1            IV.   MOTION FOR SUMMARY JUDGMENT ON THE MERITS
 2         The Court turns next to Defendants’ argument that, even if the Court finds that
 3   Plaintiff exhausted all of his claims, they are nonetheless entitled to summary judgment on
 4   the merits of the case. (See ECF No. 58-1 at 17–25.) As discussed, the Court finds that
 5   Plaintiff has not exhausted any of his claims, and therefore, Defendants are entitled to
 6   summary judgment on this ground alone. However, should the District Court find that
 7   Group Appeal RJD-17-03023 exhausted Plaintiff’s First Amendment free exercise claim,
 8   Fourteenth Amendment equal protection claim, and RLUIPA claim for a lack of weekly
 9   chapel access against Defendant Brown, the Court RECOMMENDS, for the reasons
10   discussed below, that the District Court GRANT Defendant’s Motion for Summary
11   Judgment based on the merits of these claims.
12   A.    Undisputed Material Facts
13         The record on summary judgment is sparse.            The only evidence Defendants
14   submitted regarding the merits of this case are excerpts8 from Plaintiff’s deposition
15   transcript. (See id. at 31–56.) Plaintiff likewise attached the same excerpts to his
16   opposition and provided no other meaningful evidence.9 (See ECF No. 64 at 28–53.) The
17
18
     8
            For reasons unknown to the Court, Defendants also “lodged” with the Court, by mail,
19   Plaintiff’s full deposition transcript. (See ECF No. 59.) Because the full deposition
20   transcript is not on the docket, and therefore not part of the record, the Court does not
     consider it as evidence for purposes of this Report and Recommendation.
21   9
            Plaintiff signed his opposition under penalty of perjury (ECF No. 64 at 6), so the
22   Court may consider any facts contained therein that are based on Plaintiff’s personal
     knowledge as evidence for purposes of the instant motion. See Jones v. Blanas, 393 F.3d
23   918, 923 (9th Cir. 2004) (considering as evidence a pro se plaintiff’s “contentions offered
24   in motions and pleadings, where such contentions are based on personal knowledge and
     set forth facts that would be admissible in evidence, and where [the plaintiff] attested under
25   penalty of perjury that the contents of the motions or pleadings are true and correct” (citing
26   McElyea v. Babbit, 833 F.2d 196, 197 (9th Cir. 1987))). In contrast, and as noted above,
     Plaintiff did not sign his Amended Complaint under penalty of perjury. (See ECF No. 4.)
27   Therefore, the Court cannot consider any facts contained therein, even if based on
28   Plaintiff’s personal knowledge, as evidence. See supra note 2. Plaintiff, however, filed
     four declarations signed under penalty of perjury as exhibits to his Amended Complaint.
                                                   20
                                                                                18-cv-00548-WQH-JLB
 1   Court therefore derives the following material facts from excerpts of Plaintiff’s deposition
 2   transcript. Because both parties submitted identical excerpts, these facts are undisputed.
 3         Buddhist inmates do not have access to the RJDCF chapel unless a Buddhist service
 4   is “scheduled and authorized.” (ECF No. 58-1 at 49:3–6.) All services in the chapel must
 5   be supervised by a prison employee (such as a chaplain), a volunteer, or an inmate
 6   minister.10 (See id. at 45:3–4; 47:17–20; 48:16–49:22; 51:10–16; 52:2–24.) Chaplains of
 7
 8
 9   (ECF No 12. at 3–11.) The Court considers the content of these declarations as evidence
10   as well.
     10
            The Amended Complaint, Defendants’ Motion for Summary Judgment, and
11   Plaintiff’s opposition all allude generally to this supervision requirement. The Court also
12   takes judicial notice of the following sections in Chapter 10, Article 6 of the CDCR
     Department of Operations Manual:
13
14         101060.3 Responsibility
           Wardens are responsible for the religious programs in the institution and
15         conservation camps. . . . The Chief Deputy Warden or an AW, shall provide
16         supervision of the staff chaplains, intermittent chaplains, and part-time
           chaplains. Staff chaplains shall develop, supervise, and operate their assigned
17         religious programs.
18
           101060.5 Religious Program Activities
19         To implement the religious activities program, the Wardens may obtain the
20         following qualified persons:
           •     Muslim, Jewish, Catholic, Protestant chaplains and a Native American
21               Spiritual Leader on a full-time, part-time, or intermittent basis.
22         •     Volunteer non-paid community clergy and/or religious or spiritual
                 leader representatives.
23         •     Inmates.
24
           101060.8 Location and Use of Chapel
25         Where only one chapel is available, a schedule for the use of the chapel shall
26         be prepared by the staff chaplains and approved by the Warden or designee.
27   Federal Rule of Evidence 201 permits a court to take judicial notice of two kinds of facts:
28   (1) those that are “generally known within the trial court’s territorial jurisdiction”; or (2)
     those that “can be accurately and readily determined from sources whose accuracy cannot
                                                   21
                                                                                18-cv-00548-WQH-JLB
 1   other faiths may provide Buddhist inmates with access to the chapel in the absence of a
 2   volunteer Buddhist chaplain when a Buddhist service is scheduled and authorized. (Id. at
 3   49:15–19.) Plaintiff was deprived of Buddhist services in the chapel “once every month at
 4   the very minimum” because of “a chaplain who was absent or because there was no
 5   volunteer.” (Id. at 51:7–16.) Sometime within the “last two to three years” of May 15,
 6   2019, the date of Plaintiff’s deposition, there was a thirteen-month period at RJDCF where
 7   no Buddhist services were held with a volunteer Buddhist, although within that time period,
 8   “[t]he Catholic chaplain let a group assemble.” (Id. at 31:20–24.)
 9         Plaintiff believes that one of the components of Buddhism requires a Buddhist
10   chaplain to conduct Buddhist services. (Id. at 32:2–17; 43:24–25.) Plaintiff also believes
11   that a Buddhist service cannot properly be conducted, and he cannot practice Buddhism,
12   without a Buddhist chaplain present to conduct the service. (Id. at 42:6–43:3; 44:12–14.)
13   To Plaintiff, a Buddhist service requires “somebody . . . at the level that [can] teach the
14   other people of the [Buddhist] faith.” (Id. at 49:9–12.)
15         Defendant Brown’s responsibilities as the Community Resource Manager (“CRM”)
16   included “mak[ing] sure that there were [Buddhist] services conducted.” (Id. at 33:18–21.)
17   Defendant Brown’s responsibilities as the CRM also included finding, training, and
18   “put[ting] in the position [volunteers] to conduct those services, but he didn’t do that.” (Id.
19   at 33:22–34:1.) Plaintiff believes that Defendant Brown violated his equal protection rights
20   because “he did not do his responsibility in any way, shape, or form.” (Id. at 56:21–24.)
21   B.    Legal Standard
22         Federal Rule of Civil Procedure 56 empowers a court to enter summary judgment
23   on factually unsupported claims or defenses to “secure the just, speedy and inexpensive
24   determination of every action.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).
25   Summary judgment is appropriate if the materials in the record, together with the affidavits,
26
27
28   reasonably be questioned.” See also Brown, 422 F.3d at 931 n.7 (taking judicial notice of
     the CDCR Department of Operation Manuel).
                                                   22
                                                                                 18-cv-00548-WQH-JLB
 1   if any, show that there is no genuine issue as to any material fact and that the moving party
 2   is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Albino, 747 F.3d at 1166.
 3         Each party’s position as to whether a fact is disputed or undisputed must be
 4   supported by: (1) citation to particular parts of materials in the record, including but not
 5   limited to depositions, documents, declarations, or discovery; or (2) a showing that the
 6   materials cited do not establish the presence or absence of a genuine dispute or that the
 7   opposing party cannot produce admissible evidence to support the fact. Fed. R. Civ. P.
 8   56(c)(1). The court may consider other materials in the record not cited to by the parties,
 9   but it is not required to do so. Fed. R. Civ. P. 56(c)(3). If a party supports its motion by
10   declaration, the declaration must set out facts that would be admissible in evidence and
11   show that the affiant or declarant is competent to testify on the matters stated. Fed. R. Civ.
12   P. 56(c)(4). An affidavit will not suffice to create a genuine issue of material fact if it is
13   “conclusory, self-serving . . . [and] lacking detailed facts and any supporting evidence.”
14   Publ’g Clearing House, Inc., 104 F.3d at 1171.
15         When a defendant seeking summary judgment has carried its burden under Rule
16   56(c), the burden shifts to the plaintiff who “must do more than simply show that there is
17   some metaphysical doubt as to the material facts.” Scott v. Harris, 550 U.S. 372, 380
18   (2007) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87
19   (1986)). The plaintiff “must come forward with ‘specific facts showing that there is a
20   genuine issue for trial.’” Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e)). If
21   the plaintiff fails to make a sufficient showing of an element of its case, the moving party
22   is entitled to judgment as a matter of law. Celotex, 477 U.S. at 325.
23   C.    First Amendment Free Exercise Claim
24         1.     Legal Standard
25         The free exercise clause of the First Amendment “requires government respect for,
26   and noninterference with, the religious beliefs and practices of our Nation’s people.”
27   Cutter v. Wilkinson, 544 U.S. 709, 719 (2005). “Inmates clearly retain protections afforded
28   by the First Amendment including its directive that no law shall prohibit the free exercise

                                                   23
                                                                                18-cv-00548-WQH-JLB
 1   of religion.” O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987) (citation omitted)
 2   (citing Pell v. Procunier, 417 U.S. 817, 822 (1974)).
 3         “To merit protection under the free exercise clause of the First Amendment, a
 4   religious claim must satisfy two criteria.” Malik v. Brown, 16 F.3d 330, 333 (9th Cir.
 5   1994). First, an inmate must show that his religious belief is “sincerely held.” Id. (quoting
 6   Callahan v. Woods, 658 F.2d 679, 683 (9th Cir. 1981)). Second, the inmate must
 7   demonstrate that his claim is “rooted in religious belief, not in ‘purely secular’
 8   philosophical concerns.” Id. (quoting Callahan, 658 F.2d at 683). To be deeply rooted in
 9   religious belief, an inmate’s claim need not be compelled by or central to his religion. See
10   Thomas v. Review Bd. of Ind. Emp’t Sec. Div., 450 U.S. 707, 708 (1981) (“The guarantee
11   of free exercise is not limited to beliefs which are shared by all of the members of a
12   religious sect.”); Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008) (noting that the
13   “sincerity test” and not the “centrality test” applies to a free exercise analysis). Instead,
14   “[d]etermining whether a claim is ‘rooted in religious belief’ requires analyzing whether
15   the [inmate]’s claim is related to his sincerely held religious belief.” Malik, 16 F.3d at 333.
16         Once the inmate makes this initial showing, he must then establish that a prison
17   official’s actions “substantially burdens [the] practice of [his] religion.” Jones v. Williams,
18   791 F.3d 1023, 1031 (9th Cir. 2015). “A substantial burden . . . place[s] more than an
19   inconvenience on religious exercise; it must have a tendency to coerce individuals into
20   acting contrary to their religious beliefs or exert substantial pressure on an adherent to
21   modify his behavior and to violate his beliefs.” Ohno v. Yasuma, 723 F.3d 984, 1011 (9th
22   Cir. 2013) (quoting Guru Nanak Sikh Soc’y of Yuba City v. County of Sutter, 456 F.3d 978,
23   988 (9th Cir. 2006)). In other words, the burden must prevent the inmate “from engaging
24   in [religious] conduct or having a religious experience.” Navajo Nation v. U.S. Forest
25   Serv., 479 F.3d 1024, 1033 (9th Cir. 2006), overruled on other grounds by 535 F.3d 1058
26   (9th Cir. 2008) (en banc).
27         The free exercise right, however, is necessarily limited by the fact of incarceration
28   and may be curtailed to achieve legitimate correctional goals or to maintain prison security.

                                                   24
                                                                                 18-cv-00548-WQH-JLB
 1   O’Lone, 482 U.S. at 348–49. Even when a prison policy or practice substantially burdens
 2   an inmate’s religious exercise, it will not violate the First Amendment if the government
 3   can demonstrate that the policy or practice “is reasonably related to legitimate penological
 4   interests.” Turner v. Safley, 482 U.S. 79, 89 (1987). In Turner v. Safley, the Supreme
 5   Court identified four factors for courts to consider when determining whether a regulation
 6   is reasonably related to legitimate penological interests: (1) whether there is a “valid,
 7   rational connection between the prison regulation and the legitimate governmental interest
 8   put forward to justify it”; (2) “whether there are alternative means of exercising the right
 9   that remain open to prison inmates”; (3) “the impact accommodation of the asserted
10   constitutional right will have on guards and other inmates and on the allocation of prison
11   resources generally”; and (4) the “absence of ready alternatives,” or, in other words,
12   whether the rule at issue is an “exaggerated response to prison concerns.” Id. at 89–90.
13   The task in considering the Turner factors is not to balance the four factors, but to
14   determine whether the state has shown a “reasonable” relation between the policy and
15   legitimate penological objectives, rather than simply a “logical” one. Beard v. Banks, 548
16   U.S. 521, 522 (2006). However, “the burden . . . is not on the State to prove the validity
17   of prison regulations but on the prisoner to disprove it.” Overton v. Bazzetta, 539 U.S. 126,
18   132 (2003).
19         2.      Discussion
20         In the Amended Complaint, Plaintiff alleges that a lack of weekly chapel access and
21   Buddhist services from 2016 through 2018 substantially burdened his practice of
22   Buddhism in violation of the Free Exercise Clause. Plaintiff states that pursuant to §
23   101060.8 of the CDCR Department of Operations Manual, inmates are granted chapel
24   access when “a state chaplain, other staff[,] or [a] religious volunteer is present,” and “in
25   the absence of a chaplain or religious volunteer,” “custody staff are still required to
26   supervise chapel access.” (ECF No. 4 at 17.) Plaintiff alleges that from 2016 through
27   2018, he and other Buddhist inmates were deprived of weekly chapel access and Buddhist
28   services because each Defendant did “not provid[e] chaplain supervision, or Buddhist

                                                  25
                                                                               18-cv-00548-WQH-JLB
 1   chaplain supervision.” (Id. at 10.) Plaintiff further alleges that “each defendant . . . did not
 2   provide security coverage, or chaplain supervision in the absence of religious volunteers.”
 3   (Id. at 29.) Plaintiff also contends that “[e]ach Defendant did not make any alternative
 4   accommodations” to “resolve not providing weekly Buddhist services when the
 5   supervising chaplain or volunteers [did] not show up for Buddhist service,” such as
 6   appointing an “inmate minister” or “hir[ing] a Buddhist chaplain.” (Id. at 18; see also id.
 7   at 26.) Plaintiff asserts that this lack of chapel supervision resulted in the deprivation of
 8   weekly chapel access, which substantially burdened his practice of Buddhism. (See id. at
 9   27.)
10          The crux of Plaintiff’s Amended Complaint is that he, and other Buddhist inmates,
11   did not have access to the weekly scheduled Buddhist service in the chapel when there was
12   no one to supervise the inmates. As for the religious accommodation he seeks, Plaintiff
13   identifies three different accommodations for supervision in the Amended Complaint: (1)
14   supervision from a staff chaplain, or in the absence of a chaplain, a correction officer; (2)
15   the hiring of a full-time Buddhist chaplain; and (3) the appointment of himself or another
16   inmate as an inmate minster pursuant to California Code of Regulations Title 15, § 3311.
17   (See id. at 18, 26, 35.) The Court addresses each of Plaintiff’s requested accommodations
18   in turn.
19                a.     Services Led and Supervised by a Non-Buddhist Chaplain
20          The first religious accommodation Plaintiff seeks is the supervision of Buddhist
21   services in the chapel by a staff chaplain, of in the absence of a chaplain, a correctional
22   officer. Defendants argue that they are entitled to summary judgment on Plaintiff’s free
23   exercise claim for lack of weekly chapel supervision from staff chaplains or correctional
24   officers because Plaintiff does not have a sincerely held religious belief that is
25   accommodated by attending weekly Buddhist services led and supervised by a non-
26   Buddhist. (See ECF No. 58-1 at 20.) Defendants contend that Plaintiff admitted in his
27   deposition “that, unless the [c]haplain was Buddhist, and could teach Plaintiff something
28   about his faith, he did not believe it was sufficient for him.” (Id.) Defendants maintain

                                                    26
                                                                                  18-cv-00548-WQH-JLB
 1   that Plaintiff’s testimony “undercuts [his] entire First Amendment claim,” because “if
 2   Plaintiff does not consider RJD[CF]’s weekly services, supervised by any available
 3   chaplain or volunteer to be compliant with his faith, then [] he cannot with any credibility
 4   also claim to ‘sincerely believe’ that attending these services every week is necessary or
 5   consistent with his faith.” (Id.) In his opposition, Plaintiff contends that he “never admitted
 6   that the services do not satisfy his religious need[s].” (ECF No. 64 at 2, 5.)
 7         As stated above, to prevail on a free exercise claim, Plaintiff must establish that the
 8   religious accommodation he seeks is based on a sincerely held religious belief. Shakur,
 9   514 F.3d at 884–85. Generally, “[t]he sincerity of [religious] beliefs is a question of fact
10   . . . not appropriate for decision at summary judgment.” Isbell v. Ryan, No. CV 11-0391-
11   PHX-JAT, 2011 WL 6050337, at *6 (D. Ariz. Dec. 6, 2011).11 However, the Court here
12   agrees with Defendants and finds that the undisputed evidence shows that Plaintiff does
13   not have a sincerely held religious belief in attending weekly Buddhist services, unless the
14   services are led and supervised by a Buddhist chaplain.
15         The Amended Complaint, which frames the claims in issue, does not allege that only
16   a Buddhist chaplain may supervise Buddhist services to satisfy Plaintiff’s religious beliefs.
17   Instead, the allegations in the Amended Complaint revolve around the denial of chapel
18   access for Buddhist services because of the absence of anyone to supervise the services.
19   To illustrate, the Amended Complaint alleges that Defendant Hadjadj—a Jewish rabbi—
20   would “not show up for scheduled services to guarantee Buddhist services every week,”
21
22
     11
           The Court notes that some district courts in the Ninth Circuit have concluded that
23   “the weight of recent case law suggests that it is inappropriate for a court to grant summary
24   judgment based on a Plaintiff’s alleged lack of sincerity.” Thomas v. Cox, No.
     313CV00508RCJCBC, 2019 WL 2509023, at *5 (D. Nev. May 3, 2019) (collecting cases),
25   adopted by No. 313CV00508RCJCBC, 2019 WL 2517788 (D. Nev. June 17, 2019).
26   However, the Ninth Circuit has recently affirmed a district court’s order granting summary
     judgment in favor of the defendants on an inmate’s free exercise and RLUIPA claims
27   because the inmate “failed to raise a genuine dispute of material fact as to whether his
28   proffered religious beliefs were sincerely held.” Merrick v. Ryan, 719 F. App’x 702, 703
     (9th Cir. 2018).
                                                   27
                                                                                 18-cv-00548-WQH-JLB
 1   and that Defendant Hadjadj was “required to provide coverage for Buddhist services” when
 2   volunteers could not attend. (ECF No. 4 at 13, 19.) Further, Plaintiff requests injunctive
 3   relief in the form of “correctional officers to cover every week chapel services for Buddhist
 4   services throughout facility A-E in the absence of a chaplain,” “chaplain supervision every
 5   week for Buddhist services, and/or hire Buddhist chaplain for supervision every week.”
 6   (Id. at 35.) Buddhist “services,” as Plaintiff describes them in the Amended Complaint,
 7   would not require the supervision of a Buddhist chaplain.
 8            Yet, as Defendants highlight, Plaintiff admitted in his deposition that he believes
 9   only services held with a Buddhist spiritual leader are services that satisfy his religious
10   needs:
11            Q:    So you’re saying that even if a chaplain of another faith was present to
              help you conduct your services, that still does not satisfy your faith because
12
              they’re non-Buddhists themselves?
13
              A:     True, and that’s also what your expert testimony stated.
14
15            Q:     I’m not asking what my expert said because you’re going to interpret
              that however you want. I’m just asking you, based on your beliefs, having a
16
              chaplain who is not Buddhist is not sufficient for you to have your Buddhist
17            services?
18
              A:     As I stated before, one of the components is not there.
19
20            Q:     Because they need to be Buddhists themselves, the chaplain?
21            A:     Right. And as in any religion the person that’s running the service
22            should be someone that’s more learned that those under him. Otherwise,
              what’s the purpose if you’re not learning, if you’re not progressing in your
23            religion?
24
              ....
25
26            Q:     So whether a chaplain of another religion is present or not doesn’t
              satisfy your requirements. You’ve made that clear, right?
27
28            A:     You don’t bring in a rabbi to run a mass.

                                                    28
                                                                                18-cv-00548-WQH-JLB
 1         Q:   Is there any way you can practice your faith without the presence of a
           Buddhist chaplain?
 2
 3         A:     You cannot have a Buddhist service without having Buddhists.
 4
           ....
 5
           Q:     So your belief is that a [Buddhist] leader is required to be present in
 6
           order for it to count as a service?
 7
           A:     That is my belief.
 8
 9   (ECF No. 58-1 at 32:2–21; 42:6–13; 44:12–14.)
10         In his opposition, Plaintiff does not set forth any argument or facts supporting the
11   contrary assertion: that he sincerely believes his need to attend weekly Buddhist services
12   can be accommodated by the supervision of a staff chaplain of another faith or by a
13   correctional officer. Plaintiff only argues that he “never admitted that the services do not
14   satisfy his religious need[s].” (ECF No. 64 at 5.) However, Plaintiff’s self-serving
15   statement does not suffice to create a genuine dispute as to whether his belief is sincerely
16   held. See Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997). Plaintiff
17   himself submitted the same deposition testimony wherein he admits that services in the
18   chapel without a Buddhist chaplain present do not count as services and therefore, do not
19   satisfy his religious beliefs. Thus, there is no genuine dispute that Plaintiff does not have
20   a sincere religious belief in attending weekly Buddhist services in the chapel unless the
21   service is led and supervised by a Buddhist chaplain. See Hall v. Skolnik, No. 2:10–cv–
22   00054–JCM, 2012 WL 993726, at *4 (D. Nev. Mar. 23, 2012) (finding that there was no
23   genuine dispute of material fact that the plaintiff’s request for a kosher diet was not a
24   sincerely held religious belief when the plaintiff testified that he had chosen to eat non-
25   kosher foods even after the prison had provided him with kosher meals, because he had
26   grown “tired of the lack of variety in the kosher menu”). Therefore, the Court finds that
27   Defendant Brown is entitled to summary judgment on Plaintiff’s free exercise claim for a
28   lack of chapel supervision from non-Buddhist staff chaplains or correctional officers.

                                                  29
                                                                               18-cv-00548-WQH-JLB
 1                b.    Services Led and Supervised by a Buddhist Chaplain
 2         The second religious accommodation Plaintiff seeks is the hiring of a full-time
 3   Buddhist chaplain to supervise and conduct Buddhist services in the chapel. Defendants
 4   do not dispute that Plaintiff has a sincerely held religious belief in attending Buddhist
 5   services with the supervision of a Buddhist chaplain, nor is there anything in the record to
 6   contradict Plaintiff’s testimony that he sincerely believes attending services with a
 7   Buddhist chaplain is consistent with the mandates of his faith. The question then becomes
 8   whether Defendants have met their burden to show that Defendant Brown did not
 9   substantially burden Plaintiff’s practice of Buddhism by failing to hire a full-time Buddhist
10   chaplain.
11         Defendants argue that Plaintiff cannot show that Defendant Brown burdened the
12   practice of his Buddhist faith in this respect because the “case law is clear that the Free
13   Exercise Clause does not require the availability of full-time chaplains or volunteers of any
14   faith.” (ECF No. 58-1 at 18.) Defendants rely primarily on Hartmann v. California
15   Department of Corrections and Rehabilitation, 707 F.3d 1114 (9th Cir. 2013), and argue
16   that Hartmann “dispensed of similar claims” to those here. (Id. at 19.) Defendants further
17   argue, without citation, that “[t]he Free Exercise Clause simply does not require prison
18   administration to provide for weekly chapel access, let alone ensure that there is a chaplain
19   for every faith, or an unpaid volunteer on a weekly basis.” (Id. at 19–20.) Plaintiff offers
20   no meaningful argument in reply.
21         As an initial matter, Plaintiff presents no evidence that Defendant Brown was
22   responsible for the hiring of staff chaplains at RJDCF. The only evidence before the Court
23   concerning the responsibilities of Defendant Brown as the CRM is Plaintiff’s undisputed
24   deposition testimony. In his deposition, Plaintiff stated only that he believes Defendant
25   Brown’s responsibilities as the CRM included “mak[ing] sure that there were [Buddhist]
26   services conducted,” and finding, training, and “put[ting] in the position each of the people
27   to conduct those services.” (ECF No. 58-1 at 33:18–34:1.) And by “people,” Plaintiff
28   clarified that he meant “Buddhist volunteers.” (Id. at 33:25–34:1.) As the CRM—

                                                  30
                                                                               18-cv-00548-WQH-JLB
 1   Community Resource Manager—Defendant Brown’s duties involved finding and training
 2   volunteers from the community to conduct religious services, not the hiring of full-time
 3   staff.12 For this reason alone, Defendant Brown is entitled to summary judgment on
 4   Plaintiff’s free exercise claim for the denial of a full-time Buddhist chaplain.
 5         However, even if Defendant Brown were responsible for the hiring of staff chaplains
 6   at RJDCF, the Court agrees with Defendants and finds that Plaintiff cannot show that
 7   Defendant Brown substantially burdened the practice of his Buddhist faith by failing to
 8   provide him with a full-time Buddhist chaplain to supervise Buddhist services because
 9   Plaintiff is not entitled to one under the Free Exercise Clause. In Hartmann, the inmate
10   plaintiffs alleged that prison officials violated their First Amendment right to free exercise
11   of religion by denying their request for “a paid full-time Wiccan chaplain.” 707 F.3d at
12   1120. The plaintiffs argued that there were “no chaplains at [the prison] who [were]
13   knowledgeable about [the] Wiccan religion or [were] otherwise sufficiently informed to
14   provide religious counseling or other religious accommodation services to Wiccans.” Id.
15   The Hartmann court, however, agreed with the district court that the plaintiffs had failed
16   to state a claim under the First Amendment, concluding that “[t]he Free Exercise Clause
17   [did] not require prison administration to provide [the] [p]laintiffs with more than that
18   which they were currently receiving—i.e., the services of staff chaplains and a volunteer
19   Wiccan chaplain.” Id. at 1123. In making its determination, the court stated that although
20   the plaintiffs “may be better able to exercise their religious beliefs with the assistance of a
21   paid full-time Wiccan chaplain, it is well-settled that the First Amendment does not require
22   prison administration to provide inmates with the chaplain of their choice.” Id. (citing Cruz
23   v. Beto, 405 U.S. 319, 322 n.2 (1972); Ward v. Walsh, 1 F.3d 873, 880 (9th Cir. 1993)).
24
25
26   12
           The Court also takes judicial notice of Chapter 10, Article 6, § 101090.5 of the
27   CDCR Department of Operations Manual, which sets forth the responsibilities of CRMs,
     including, inter alia, “supervis[ing] the recruitment of volunteers.”
28

                                                   31
                                                                                 18-cv-00548-WQH-JLB
 1         As provided in Hartmann, the Free Exercise Clause does not entitle Plaintiff to a
 2   full-time Buddhist chaplain to supervise and conduct Buddhist services, as RJDCF permits
 3   staff chaplains and Buddhist volunteers to supervise Buddhist services in the chapel.
 4   Although the Amended Complaint alleges several specific dates where Buddhist services
 5   were not held,13 presumably because of a lack of chapel supervision, the Court cannot use
 6   this as evidence. Plaintiff testified in his deposition that he was deprived of Buddhist
 7   services “only once every month at the very minimum” when “there was a chaplain who
 8   was absent or because there was no volunteer.” (ECF No. 58-1 at 51:7–16.) Plaintiff also
 9   testified that there was a thirteen-month period “within the last two to three years” of 2019
10   where Plaintiff did not receive “a single Buddhist service” with a Buddhist chaplain
11   present, but the Catholic chaplain “let a group assemble” an unspecified number of times.
12   (Id. at 31:20–24.) The evidence on summary judgment before the Court, although sparse,
13   shows that Plaintiff did “receive the assistance of staff chaplains . . .—albeit not of the
14   quality or as often as [he] would like.” Hartmann, 707 F.3d at 1123. Thus, given that
15   Plaintiff is not entitled to the full-time Buddhist chaplain, as he admittedly received the
16   assistance of staff chaplains or Buddhist volunteers, Plaintiff cannot show that Defendant
17   Brown’s failure to hire a full-time Buddhist chaplain substantially burdened his practice of
18   Buddhism. Accordingly, Defendant Brown is entitled to summary judgment on Plaintiff’s
19   free exercise claim for the absence of a full-time Buddhist chaplain to supervise and
20   conduct Buddhist services in the chapel.
21                c.    Services Led and Supervised by an Inmate Minister
22         The third religious accommodation Plaintiff seeks is the designation of himself or
23   another Buddhist inmate as an “inmate minister” to lead and supervise Buddhist services.
24   Defendants do not dispute whether Plaintiff has a sincerely held religious belief in
25
26
     13
           As stated above, Plaintiff alleges that in 2017, there were no Buddhist services held
27   on March 13, March 27, April 3, April 10, July 3, July 31, August 7, and August 28. (See
28   ECF No. 4 at 19–20.) Plaintiff alleges that in 2018, there were “about six Mondays in a
     row” from January 1 to February 5 without Buddhist services. (Id. at 21.)
                                                  32
                                                                               18-cv-00548-WQH-JLB
 1   attending Buddhist services led by himself, or even another inmate minister, and the Court
 2   cannot determine otherwise from the evidence before it. As discussed above, Plaintiff
 3   testified that only services led by a Buddhist chaplain satisfy his religious beliefs. (See
 4   ECF No. 58-1 at 32:2–21; 42:6–13; 44:12–14.) Although Plaintiff does not ever allege that
 5   he is a Buddhist chaplain, or that there are other inmates who are Buddhist chaplains, it is
 6   unclear from the evidence before the Court whether inmate-led services would satisfy
 7   Plaintiff’s sincerely held religious beliefs. Plaintiff testified that a Buddhist service
 8   satisfies his religion if the leader of the service is a Buddhist and can “educate [him] in
 9   some way about the Buddhist faith.”       (Id. at 39:12–15.) The Court therefore cannot
10   conclusively determine that Plaintiff does not have a sincerely held religious belief in
11   attending inmate-led Buddhist services without a Buddhist chaplain.
12           Defendants instead argue that they are entitled to summary judgment with respect to
13   Plaintiff’s request for inmate-led services because, under Turner, “Defendants’ actions” in
14   denying Plaintiff’s “request for unsupervised inmate religious gatherings” are “reasonably
15   related to a legitimate penological interest.” (ECF No. 58-1 at 21.) In applying Turner,
16   Defendants contend that Plaintiff “recognized there is a legitimate security concern when
17   unmonitored inmates gather in an indoor group setting, including the potential for gang
18   activity, and specifically claimed that this very security risk is [] ‘an issue at RJD[CF].’”
19   (Id.)
20           Again, as an initial matter, the only evidence before the Court concerning the
21   responsibilities of Defendant Brown as the CRM is Plaintiff’s undisputed deposition
22   testimony that he believes Defendant Brown’s responsibilities as the CRM included
23   “mak[ing] sure that there were [Buddhist] services conducted,” and finding, training, and
24   “put[ting] in the position [volunteers] to conduct those services.” (ECF No. 58-1 at 33:18–
25   34:1.) There is no evidence before the Court suggesting in any way that Defendant Brown,
26   as the CRM, was responsible for designating inmate ministers or approving inmates’
27   requests to become inmate minsters, or that he denied any request by Plaintiff to be
28   ///

                                                  33
                                                                               18-cv-00548-WQH-JLB
 1   designated as an inmate minister.14 When asked in his deposition if Plaintiff knew “who
 2   denied [his] request to have an inmate designated or cleared to hold services,” Plaintiff
 3   testified that he did not remember, but “believed at that time it was a person by the name
 4   of Rushmore.” (ECF No. 58-1 at 45:3–18.) The Court finds that there is no evidence upon
 5   which a reasonable jury could conclude that Defendant Brown was responsible for
 6   designating inmate ministers or permitting inmate-led Buddhist services, and therefore,
 7   could not have placed a substantial burden on Plaintiff’s exercise of Buddhism by failing
 8   to do so. For this additional reason, Defendant Brown is entitled to summary judgment on
 9   Plaintiff’s free exercise claim for a denial of inmate-led Buddhist services.
10         Although it need not continue with its analysis, the Court sees fit to addresses
11   Defendants’ argument that they are entitled to summary judgment under Turner. As
12   discussed above, Turner sets forth four factors for courts to consider when determining
13   whether a regulation is reasonably related to legitimate penological interests: (1) whether
14   there is a “valid, rational connection between the prison regulation and the legitimate
15   governmental interest put forward to justify it”; (2) “whether there are alternative means
16   of exercising the right that remain open to prison inmates”; (3) “the impact accommodation
17
18
     14
            Neither party provides evidence concerning who is responsible at RJDCF for
19   designating inmate ministers. However, the Court notes that, pursuant to Title 15, § 3211
20   of the California Code of Regulations, that the designation of an inmate minister is at the
     discretion of “the institution head.” Section 3211(a) provides that:
21
22         [w]hen a chaplain of a particular faith cannot be obtained to conduct services
           within a facility housing inmate of that faith, the institution head may at their
23         discretion and subject to the controls reasonably required for facility security,
24         designate a qualified inmate minister to the religious needs of inmates for that
           specific faith. In determining the qualifications of an inmate to conduct such
25         services, the institution head will, whenever possible, seek the advice and
26         counsel of outside religious leaders of that faith.
27   Cal. Code Regs. tit. 15, § 3211(a). Plaintiff also cites to this section in his Amended
28   Complaint, stating that “the warden may at his/her discretion . . . designate a qualified
     inmate to minister the religious needs of that particular faith.” (ECF No. 4 at 16.)
                                                  34
                                                                                18-cv-00548-WQH-JLB
 1   of the asserted constitutional right will have on guards and other inmates and on the
 2   allocation of prison resources generally”; and (4) the “absence of ready alternatives,” or,
 3   in other words, whether the rule at issue is an “exaggerated response to prison concerns.”
 4   482 U.S. at 89–90. Defendants’ argument, however, is based solely on the first factor, and
 5   Defendants contend, without citation, that “the Court need not go further in this four-prong
 6   analysis.” (ECF No. 58-1 at 21.)
 7         Although the Turner factors are not balancing factors, see Beard, 548 U.S. at 522,
 8   the Court cannot determine the “reasonableness” of the denial of inmate-led services
 9   without additional evidence supporting the first and remaining three factors. See Swift v.
10   Lewis, 901 F.2d 730, 732 (9th Cir. 1990) (“Prison officials must at least produce some
11   evidence that their policies are based on legitimate penological justifications. . . . In every
12   case cited by [the defendants] in which legitimate penological interests justified a prison
13   policy, the prison had produced some evidence concerning those justifications.” (citations
14   omitted)), superseded by statute on other grounds, 42 U.S.C. § 2000cc–1(a), as recognized
15   in Warsoldier v. Woodford, 418 F.3d 989, 998 (9th Cir. 2005); Lewis v. Ryan, No.
16   04CV2468JLS(NLS), 2008 WL 1944112, at *24 (S.D. Cal. May 1, 2008) (“[W]hile
17   Plaintiff ultimately must show the impact on prison operations would be insignificant,
18   Defendants at the very least must provide the Court with enough factual specificity to
19   support their claim that the asserted legitimate governmental interests they have put
20   forward to justify their policy are grounded in real fiscal, efficiency, or security
21   concerns.”). Thus, without additional evidence and analysis with respect to Turner, the
22   Court cannot recommend granting Defendants summary judgment on the basis that the
23   denial of inmate-led services is reasonably related to legitimate penological interests.15
24
25
     15
26          The Court notes that the Ninth Circuit has recognized that inmate-led religious
     services can pose security threats to a prison, and in applying the Turner factors, has
27   rejected a First Amendment challenge to a policy prohibiting inmate-led religious services.
28   See Anderson v. Angelone, 123 F.3d 1197, 1199 (9th Cir. 1997) (“Nevada’s prohibition on
     inmate-led religious services does not violate the First Amendment. . . . [T]he rule does
                                                   35
                                                                                 18-cv-00548-WQH-JLB
 1         3.     Conclusion
 2         For the reasons set forth above, the Court finds that Defendant Brown is entitled to
 3   summary judgment on Plaintiff’s free exercise claim concerning the deprivation of weekly
 4   chapel access for Buddhist inmates because of the absence of someone to supervise the
 5   inmates in the chapel. Accordingly, the Court RECOMMENDS that the District Court
 6   GRANT Defendants’ Motion for Summary Judgment with respect to Plaintiff’s First
 7   Amendment claim.
 8   D.    RLUIPA Claim
 9         The Court turns next to Defendants’ argument they are entitled to summary
10   judgment on Plaintiff’s RLUIPA claim.
11         1.     Legal Standard
12
           Section 3 of RLUIPA provides that:
13
           [n]o government shall impose a substantial burden on the religious exercise
14         of a person residing in or confined to an institution . . . even if the burden
           results from a rule of general applicability, unless the government
15
           demonstrates that imposition of the burden on that person—
16
                  (1) is in furtherance of a compelling governmental interest; and
17
18                (2) is the least restrictive means of furthering that compelling
                  governmental interest.
19
20   42 U.S.C. § 2000cc–1(a). “Under RLUIPA, [the prisoner] bear[s] the initial burden of
21   persuasion on whether [a] [p]olicy ‘substantially burdens’ [his] ‘exercise of religion.’”
22   Hartmann, 707 F.3d at 1124 (citing 42 U.S.C. § 2000cc–2(b)). Thus, the court must begin
23   by “identifying the ‘religious exercise’ allegedly impinged upon.” Greene v. Solano Cty.
24   Jail, 513 F.3d 982, 987 (9th Cir. 2008). “Religious exercise” is “any exercise of religion,
25   whether or not compelled by, or central to, a system of religious belief.” 42 U.S.C. §
26
27
28   not foreclose [the plaintiff] from practicing his religion; in fact, he is welcome to assist the
     prison chaplain in leading his religious activities.”).
                                                    36
                                                                                  18-cv-00548-WQH-JLB
 1   2000cc–5(7)(A); Shakur, 514 F.3d at 888. RLUIPA therefore “bars inquiry into whether
 2   a particular belief or practice is ‘central’ to a prisoner’s religion.” Greene, 513 F.3d at 987
 3   (quoting Cutter, 544 U.S. at 725 n.13). Nevertheless, the Supreme Court has made clear
 4   that a prisoner’s request for an accommodation must be sincerely based on a religious belief
 5   and not some other motivation. Holt v. Hobbs, 135 S. Ct. 853, 862 (2015).
 6         The court must then address “whether the prison regulation at issue ‘substantially
 7   burdens’ that religious exercise.” Greene, 513 F.3d at 987. A substantial burden on
 8   religious exercise “must impose a significantly great restriction or onus upon such
 9   exercise.” Id. (quoting San Jose Christian Coll. v. City of Morgan Hill, 360 F.3d 1024,
10   1034 (9th Cir. 2004)). If the prisoner makes a showing of a substantial burden on the
11   exercise of his religion, the court’s analysis then turns to whether the defendant has
12   established that the burden furthers “a compelling governmental interest,” and does so “by
13   the least restrictive means.” 42 U.S.C. § 2000cc–l(a), (b); Greene, 513 F.3d at 988.
14         2.     Discussion
15         In their motion, Defendants cite to Hartmann and argue generally that Plaintiff
16   “cannot establish a substantial burden on the exercise of his faith” under RLUIPA for the
17   same reasons Plaintiff cannot state a First Amendment claim. (ECF No. 58-1 at 23.)
18   Plaintiff makes no substantive argument with respect to his RLUIPA claim in his
19   opposition. (See ECF No. 64.)
20         The Court finds that Defendant Brown is entitled to summary judgment on Plaintiff’s
21   RLUIPA claim that his exercise of Buddhism was substantially burdened by a lack of
22   weekly chapel supervision from non-Buddhist staff chaplains or correctional officers. Like
23   the free exercise clause, Plaintiff’s belief in attending weekly Buddhist services in the
24   chapel with the supervision of a staff chaplain or correctional officer of another faith must
25   be sincerely held to be protected under RLUIPA. Holt, 135 S. Ct. at 862. For the same
26   reasons articulated above in the Court’s free exercise analysis, the Court finds that
27   Plaintiff’s deposition testimony—wherein he admits that only services held with a
28   Buddhist leader satisfy his Buddhist faith—shows that Plaintiff does not have a sincerely

                                                   37
                                                                                 18-cv-00548-WQH-JLB
 1   held belief in attending weekly chapel services when those services are supervised by a
 2   staff chaplain or correctional officer of another faith. Because there is no genuine dispute
 3   of material fact that Plaintiff does not have a sincerely held belief in attending Buddhist
 4   services unless the services are led and supervised by a Buddhist, Defendant Brown is
 5   entitled to summary judgment on this aspect of Plaintiff’s RLUIPA claim.
 6         Additionally, Defendant Brown is entitled to summary judgment on Plaintiff’s
 7   requests for the hiring of a full-time Buddhist chaplain and for inmate-led Buddhist
 8   services.   Again, Plaintiff does not provide any evidence that Defendant Brown is
 9   responsible for the hiring of full-time chaplains at RJDCF or the designation of inmate
10   ministers. Without any evidence tying Defendant Brown’s responsibilities to Plaintiff’s
11   requests for these religious accommodations, Plaintiff cannot show that Brown
12   substantially burdened his practice of Buddhism under RLUIPA by failing to provide such
13   accommodations.
14         Accordingly, for these reasons, the Court RECOMMENDS that the District Court
15   GRANT Defendants’ Motion for Summary Judgment with respect to Plaintiff’s RLUIPA
16   claim for lack of weekly chapel access and Buddhist services.
17   E.    Fourteenth Amendment Equal Protection Claim
18         Finally, the Court turns to Defendants’ argument that they are entitled to summary
19   judgment on Plaintiff’s equal protection claim. (ECF No. 58-1 at 23–25.) In the Amended
20   Complaint, Plaintiff alleges that from 2016 through 2018, each defendant “intentionally
21   discriminated against Plaintiff and other Buddhist prisoners because of their Buddhist faith
22   by not providing [weekly] chaplain supervision for weekly scheduled services.” (ECF No.
23   4 at 33.) Plaintiff further alleges that “[e]ach Defendant provided weekly chaplain
24   supervision to other similarly situated religious groups, but not Buddhist[s].” (Id.)
25         In their motion, Defendants argue generally that “Plaintiff’s claim fails because he
26   cannot even establish that there was discrimination, let alone intentional discrimination, or
27   that Defendants each engaged in such actions towards [Buddhist inmates].” (ECF No. 58-
28   ///

                                                  38
                                                                               18-cv-00548-WQH-JLB
 1   1 at 23.) In response, Plaintiff makes no meaningful argument and simply states that he
 2   “has stated equal protection.” (ECF No. 64 at 4.)
 3         1.     Legal Standard
 4         The Fourteenth Amendment Equal Protection Clause prohibits the states from
 5   denying any person the equal protection of the laws, with the general objective “that all
 6   persons similarly situated should be treated alike.” City of Cleburne v. Cleburne Living
 7   Ctr., 473 U.S. 432, 439 (1985). A viable equal protection claim under § 1983 requires a
 8   prisoner “to show that the defendant acted with an intent or purpose to discriminate against
 9   the [prisoner] based on membership in a protected class.” Lee v. City of Los Angeles, 250
10   F.3d 668, 686 (9th Cir. 2001) (quoting Barren v. Harrington, 152 F.3d 1193, 1194 (9th
11   Cir. 1998), cert. denied, 525 U.S. 1154 (1999)).            The “intent” component of a
12   discrimination claim requires the prisoner to demonstrate that “the defendant acted at least
13   in part because of the [prisoner]’s protected status.” Serrano v. Francis, 345 F.3d 1071,
14   1082 (9th Cir. 2003).
15         In the religious exercise context, “[p]risoners enjoy religious freedom and equal
16   protection of the law subject to restrictions and limitations necessitated by legitimate
17   penological interests.” Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997) (citing Bell
18   v. Wolfish, 441 U.S. 520, 545–46 (1979)), overruled on other grounds by Shakur, 514 F.3d
19   at 884–85. “[P]rision officials cannot discriminate against particular religions” and “must
20   afford an inmate of a minority religion ‘a reasonable opportunity of pursuing his faith
21   comparable to the opportunity afforded fellow prisoners who adhere to conventional
22   religious precepts.’” Id. (quoting Cruz, 405 U.S. at 322). However, “prisons need not
23   provide identical facilities or personnel to different faiths.” Id. Rather, prisons “must make
24   ‘good faith accommodation of the [prisoners’] rights in light of practical considerations.’”
25   Id. (quoting Allen v. Toombs, 827 F.2d 563, 569 (9th Cir. 1987)) (alteration in original).
26   To defeat summary judgment on a religious discrimination claim, the prisoner must set
27   forth specific facts showing that there is a genuine dispute “as to whether he was afforded
28   ///

                                                   39
                                                                                18-cv-00548-WQH-JLB
 1   a reasonable opportunity to pursue his faith as compared to prisoners of other faiths and
 2   that such conduct was intentional.” Id.
 3         2.    Discussion
 4         As stated above, the Amended Complaint alleges unequal treatment to Buddhist
 5   inmates in terms of weekly access to the prison chapel for religious services because of an
 6   absence of supervision. (See ECF No. 4 at 33.) However, Plaintiff offers no evidence,
 7   such as a chapel schedule, substantiating the barebones allegations in his complaint that
 8   “[e]ach defendant provided weekly chaplain supervision to other similarly situated
 9   religious groups.” (ECF No. 4 at 33.) Thus, there is no evidence showing that Buddhist
10   inmates were not afforded “a reasonable opportunity of pursuing his faith comparable to
11   the opportunity afforded fellow prisoners.” Cruz, 405 U.S. at 322. Moreover, Plaintiff
12   offers no evidence that this alleged lack of supervision for weekly services in the chapel
13   was the product of Defendant Brown’s discriminatory intent. Plaintiff’s allegations in the
14   Amended Complaint—which is not verified and therefore, is not evidence on summary
15   judgment—that Defendant Brown acted with intentional discrimination in not providing
16   supervision for weekly Buddhist services is conclusory and insufficient to defeat a motion
17   for summary judgment. (See ECF No. 4 at 33.) There is simply no evidence in the record
18   that supports an inference that intentional discrimination animated Defendant Brown’s
19   alleged deprival of weekly chapel access and supervision for Plaintiff and other Buddhist
20   inmates.
21         Plaintiff has not shown that there is a genuine dispute of material fact as to whether
22   he was afforded a reasonable opportunity to pursue his faith compared to inmates of other
23   religions. Defendant Brown is therefore entitled to summary judgment on Plaintiff’s equal
24   protection claim.   Accordingly, the Court RECOMMENDS that the District Court
25   GRANT Defendants’ Motion for Summary Judgment with respect to Plaintiff’s Fourteenth
26   Amendment equal protection claim.
27   ///
28   ///

                                                 40
                                                                              18-cv-00548-WQH-JLB
 1   F.    Qualified Immunity
 2         Finally, the Court turns to Defendants’ argument that, even if Court finds that
 3   Defendants violated the constitution, they are entitled to qualified immunity because “none
 4   of the requests for relief Plaintiff makes here are ‘clearly established’ constitutional
 5   violations.” (ECF No. 58-1 at 26.)
 6         “The doctrine of qualified immunity protects government officials ‘from liability for
 7   civil damages insofar as their conduct does not violate clearly established statutory or
 8   constitutional rights of which a reasonable person would have known.’” Pearson v.
 9   Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
10   (1982)). The purpose of qualified immunity is to strike a balance between the competing
11   “need to hold public officials accountable when they exercise power irresponsibly and the
12   need to shield officials from harassment, distraction, and liability when they perform their
13   duties reasonably.” Id.
14         A court conducts a two-prong analysis to determine whether a government official
15   is entitled to qualified immunity. Saucier v. Katz, 533 U.S. 194, 201–02 (2001). First,
16   examining the alleged facts in favor of the plaintiff, the court must consider whether the
17   alleged facts show the government official’s actions violated the plaintiff’s constitutional
18   rights. Id. at 201. Second, the court must determine whether the constitutional right
19   purportedly violated was clearly established in the specific context of the case at hand. Id.
20   A constitutional right is clearly established if it would be clear to a reasonable officer that
21   his conduct was unlawful in the situation he confronted. Id. at 202. This standard “‘gives
22   ample room for mistaken judgments’ by protecting ‘all but the plainly incompetent or those
23   who knowingly violate the law.’” Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir. 2001)
24   (quoting Hunter v. Bryant, 502 U.S. 224, 229 (1991) (per curiam)).
25         The plaintiff “bears the burden” of showing that the rights at issue were clearly
26   established at the time of the government official’s alleged violation. Robinson v. York,
27   566 F.3d 817, 826 (9th Cir. 2009) (quoting Moran v. Washington, 147 F.3d 839, 844 (9th
28   Cir. 1998)). The plaintiff need not identify “a case directly on point, but existing precedent

                                                   41
                                                                                 18-cv-00548-WQH-JLB
 1   must have placed the statutory or constitutional question beyond debate.” Ashcroft v. al-
 2   Kidd, 563 U.S. 731, 741 (2011). Further, the contours of the right established must be
 3   “undertaken in light of the specific context of the case, not as a broad general proposition.”
 4   Brosseau v. Haugen, 543 U.S. 194, 198 (2004).
 5         As discussed above, there is no genuine dispute of material fact that Defendant
 6   Brown did not violate Plaintiff’s free exercise or equal protection rights.16 As such,
 7   Defendant Brown is entitled to qualified immunity with respect to these claims.17
 8                                     V.     CONCLUSION
 9         For the reasons discussed above, IT IS HEREBY RECOMMENDED that the
10   District Court issue an Order: (1) adopting this Report and Recommendation; (2)
11   GRANTING Defendants’ Motion for Summary Judgment.
12   ///
13   ///
14
15
     16
16          Qualified immunity does not apply to RLUIPA claims. See Rogers v. Giurbino, No.:
     11cv560 WQH (RBB), 2016 WL 8578589, at *14 (S.D. Cal. July 22, 2016), adopted by
17   2016 WL 4651244 (S.D. Cal. Sept. 7, 2016).
     17
18           Although it need not proceed to the second prong, the Court agrees generally with
     Defendants that none of the “requests for relief” Plaintiff seeks are clearly established
19   violations of the First Amendment. (ECF No. 58-1 at 25–26.) Although an inmate’s right
20   to attend religious services is clearly established, see, e.g., Hagen v. Jabar, 56 F. App’x
     302, 304 (9th Cir. 2002), the question here is whether an inmate is entitled to attend weekly
21   religious services consistently every month. In his opposition, Plaintiff provides the
22   standard for a qualified immunity analysis (see ECF No. 64 at 5), but he does not cite to
     any case that places beyond debate the question of whether inmates have a right to attend
23   weekly religious services. See also Chaparro v. Ducart, No. C 14-4955 LHK (PR), 2016
24   WL 491635, at *11 (N.D. Cal. Feb. 9, 2016) (finding no precedent on point regarding
     “whether a prisoner’s right to free exercise is denied when he is temporarily prohibited
25   from attending weekly chapel services”), affirmed by 695 F. App’x 254, 255 (9th Cir.
26   2017). Additionally, and as discussed above, the First Amendment does not require prisons
     “to provide each inmate with the spiritual counselor of his choice.” Allen, 827 F.2d at 569;
27   see also Hartmann, 707 F.3d at 1123. Further, the Ninth Circuit has held that policies
28   prohibiting inmate-led religious services do not violate the First Amendment when they
     are reasonably related to legitimate penological interests. See Anderson, 123 F.3d at 1199.
                                                   42
                                                                                18-cv-00548-WQH-JLB
 1         IT IS ORDERED that no later than February 14, 2020, any party to this action
 2   may file written objections with the Court and serve a copy on all parties. The document
 3   should be captioned “Objections to Report and Recommendation.”
 4         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
 5   the Court and served on all parties no later than February 21, 2020. The parties are advised
 6   that failure to file objections within the specified time may waive the right to raise those
 7   objections on appeal of the Court’s order. See Martinez v. Ylst, 951 F.2d 1153, 1156 (9th
 8   Cir. 1991).
 9   Dated: January 28, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  43
                                                                               18-cv-00548-WQH-JLB
